 

Exihibit 10.1

 

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of
July 29th, 2015, (the “Effective Date”) between BioAmber Inc., a Delaware
corporation (“Borrower”), each Lender and Obsidian Agency Services, Inc., a
California corporation, in its capacity as administrative and collateral Agent
(the “Agent”) for Lenders.

 

WHEREAS, Borrower, Agent and Lenders executed that certain Loan and Security
Agreement dated as of December 17, 2014 (the “Original Agreement”), which was
amended pursuant to that certain First Amendment to Loan and Security Agreement
dated as of April 24, 2015 (the “First Amendment” and together with the Original
Agreement, the “Loan Agreement”);

 

WHEREAS, Section 6.1 of the Agreement contains restrictions on Borrower’s
ability to make Investments into BioAmber Sarnia and Borrower desires to modify
those restrictions;

 

WHEREAS, Agent and Lenders are willing to modify those restrictions on the terms
provided in this Amendment.

 

NOW, THEREFORE, based on the mutual promises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, Borrower, Agent and Lenders hereby agree:

 

1.The recitals set forth above are true and correct and are incorporated herein
by reference.

2.Capitalized terms used but not defined in this Amendment shall have the
meaning provided in the Loan Agreement.

3.The following definitions contained in Section 14.1 of the Loan Agreement are
hereby added, or amended and restated in their entirety, as applicable, all in
proper alphabetical order:

“Permitted Investments” are: 

(a)

Investments (including, without limitation, in Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b)

Investments after the Effective Date in any Domestic Subsidiary that has signed
a Joinder, and Investments in any Foreign Subsidiary not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) individually and Five Hundred Thousand Dollars
($500,000) in the aggregate  in any given fiscal year;

(c)

Investments consisting of Cash and Cash Equivalents;

(d)

Investments after the Effective Date in BioAmber Sarnia not to exceed the
aggregate of Twenty Five Million Dollars ($25,000,000); and

{00084684; 3}

Second Amendment to Loan and Security Agreement

BioAmber, Inc.

1

 

--------------------------------------------------------------------------------

 

(e)

Investments after the Effective Date in BioAmber Canada not to exceed Four
Million Dollars ($4,000,000), provided however, that if any such Investment is
in the form of a loan or can otherwise be repaid or redeemed, such Investment
shall be secured by a perfected first priority security interest in assets of
BioAmber Canada where such assets equal or exceed the amount of the Investment.

“Quarterly Revenue Requirement” means for the calendar quarter ending December
31, 2015, and for each calendar quarter thereafter through and including the
calendar quarter ending December 31, 2016, that the Revenue BioAmber Sarnia
receives during any such calendar quarter is greater than 75% of the projected
BioAmber Sarnia Revenue as stated in the projections Borrower provided Agent on
June 18, 2015 (with such Revenue being listed in such projections as “Receipts
from Product Sales – Sarnia”). For the avoidance of doubt, the projections used
to measure the Quarterly Revenue Requirement shall have no application for the
purposes of determining FCF or any other matter for which reference to the
Projections is made.

4.Section 5.11 of the Loan Agreement is hereby amended and restated in its
entirety to provide:

5.11Financial Covenants.

(a) From the Effective Date to July 29th, 2015, Borrower shall at all times
maintain Unrestricted Cash of at least Twelve Million Five Hundred Thousand
Dollars ($12,500,000). From July 29th, 2015, to December 31, 2015, Borrower
shall at all times maintain Unrestricted Cash of at least Fifteen Million
Dollars ($15,000,000), provided however, that if BioAmber Sarnia’s Revenue
exceeds Two Million Dollars ($2,000,000) during a given month, then Unrestricted
Cash for the following month shall be at least Twelve Million Five Hundred
Thousand Dollars ($12,500,000).

(b) After December 31, 2015, either:

(i) Borrower shall at all times maintain Unrestricted Cash in an amount not less
than the lesser of (A) Twelve Million Five Hundred Thousand Dollars
($12,500,000), provided however, that for any calendar quarter for which the
Quarterly Revenue Requirement is not met, then Borrower shall at all times
during the following calendar quarter maintain Unrestricted Cash in an amount no
less than Fifteen Million Dollars ($15,000,000), and (B) the outstanding amount
of all Credit Extensions; or

(ii) BioAmber Sarnia’s actual trailing six month FCF through December 31, 2017,
shall be at least 85% of the FCF listed in the Projections. Agent shall resolve
any discrepancy regarding the determination of actual FCF in comparison to the
methodology used in the Projections, it being agreed that the calculation of
actual FCF shall be consistent with the calculation of FCF in the Projections.

(c) Beginning with the calendar quarter beginning January 1, 2016, and
continuing each calendar quarter thereafter, unless prohibited by applicable law
or the BioAmber Sarnia Financing Agreements, Borrower shall cause BioAmber
Sarnia

{00084684; 3}

Second Amendment to Loan and Security Agreement

BioAmber, Inc.

2

 

--------------------------------------------------------------------------------

 

to make Cash distributions to its shareholders in accordance with the Joint
Venture Agreement within thirty (30) days of the end of each month during such
quarter, in an amount equal to all funds of BioAmber Sarnia less Fifteen Million
Canadian Dollars (Cdn$15,000,000). Borrower shall cause BioAmber SARL to
transfer all such distributions it receives to Borrower.

5.Except as expressly amended in Section 3 and 4 hereof, the Loan Documents
remain unchanged and in full force and effect according to their terms.

6.Borrower shall pay Lender a Five Hundred Thousand Dollar ($500,000) amendment
fee which fee shall be non-refundable and deemed fully earned as of the date
hereof, and payable 50% on execution of this Amendment and 50% on the earlier of
(a) Borrower’s or any of its Subsidiary’s sale of their respective Equity
Interests after the date hereof (excluding any sale of Equity Interests by
BioAmber Sarnia to its existing stockholders), and (b) March 31, 2016.

7.Borrower shall pay all outstanding documented and submitted Lender Expenses on
the date hereof, such payment to be processed by Agent using the ACH Debit
Consent that Borrower previously delivered to Agent on the Effective Date.

8.Borrower hereby represents and warrants to Agent and Lender as follows:

(a)Borrower has all requisite power and authority to execute this Amendment and
any other agreements or instruments required hereunder and to perform all of its
obligations hereunder, and this Amendment and all such other agreements and
instruments have been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

(b)Other than BioAmber Canada Inc., Synoven Biopolymers Inc., BioAmber
International S.à.r.l, and BioAmber Sarnia Inc., Borrower has no direct or
indirect Subsidiaries.

(c)The execution, delivery and performance by Borrower of this Amendment and any
other agreements or instruments required hereunder have been duly authorized by
all necessary corporate action and do not (i) require any authorization, consent
or approval by any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, in each case other than as already been
obtained, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Borrower, or the certificate of incorporation or by-laws of Borrower, or (iii)
result in a breach of or constitute a default under any indenture or loan or the
Loan Agreement or any other agreement, lease or instrument to which Borrower is
a party or by which it or its properties may be currently bound or affected.

(d)No Event of Default exists under the Loan Agreement or any of the other Loan
Documents, and all of Borrower’s representations and warranties contained in the
Loan Documents are correct on and as of the date hereof as though made on and as
of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

9.The execution of this Amendment and all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Event of Default under
the Loan Documents, whether or not known to Agent or Lender and whether or not
existing on the date of this Amendment.

10.Release of Agent/Lender.

a.Borrower, for itself and on behalf of its Subsidiaries, respective heirs,
legal representatives and successors and assigns, as applicable, hereby releases
Agent, Lender and all of their

{00084684; 3}

Second Amendment to Loan and Security Agreement

BioAmber, Inc.

3

 

--------------------------------------------------------------------------------

 

Affiliates, shareholders, partners, predecessors, employees, officers,
directors, attorneys, parent corporations, subsidiaries, agents, participants,
assignees, servicers and receivers (collectively, the “Released Parties”),
except for claims, disputes, differences, liabilities and obligations arising
under this Amendment, the Loan Agreement and the other Loan Documents after the
date hereof, from any and all known and unknown claims, disputes, differences,
liabilities and obligations of any and every nature whatsoever that Borrower or
any of them may have or claim, as of the date hereof or as of any prior date,
against any one or more of the Released Parties arising from, based upon or
related to the Loan Documents, or any other agreement, understanding, action or
inaction whatsoever with regard to the Loan Documents or any transaction or
matter related thereto, including, without limitation, the origination and
servicing of the Term Loan and the enforcement or attempted enforcement of any
rights or remedies for default or asserted default under the Loan Documents
(collectively, the “Released Claims”).

b.Borrower further acknowledges and agrees that the Released Claims include,
among other things, all claims arising out of or with respect to any and all
transactions relating to the Loan Documents based on any fact, act, inaction, or
other occurrence or nonoccurrence on or prior to the date hereof, including,
without limitation, any breach of fiduciary duty or duty of fair dealing, breach
of confidence, breach of loan commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, violation of
the Racketeer Influenced and Corrupt Organizations Act, violation of any other
statute, ordinance or regulation, intentional or negligent infliction of mental
or emotional distress, tortious interference with contractual relations or
prospective business advantage, tortious interference with corporate governance,
breach of contract, bad practices, unfair competition, libel, slander,
conspiracy or any claim for wrongfully accelerating the Term Note or attempting
to foreclose on, or obtain a receiver for, any collateral for the Term Note and
all statutory claims and causes of action of every nature.

c.In connection with the release contained in this Section 10 of this Amendment
(the “Release”), Borrower acknowledges that it is aware that it may hereafter
discover facts in addition to or different from those that it now knows or
believes to be true with respect to the Released Claims, but that it is
Borrower’s intention hereby fully, finally and forever to settle and release all
claims, disputes, differences, liabilities and obligations, known or unknown,
suspected or unsuspected, that now exist, may exist or heretofore have existed
by Borrower against any one or more of the Released Parties.  In furtherance of
that intention, the Release contained in this Amendment shall be and remain in
effect as a full and complete release notwithstanding the discovery of the
existence of any such additional or different facts.

d.The Release contained in this Amendment shall be effective and irrevocable
upon the execution of this Amendment by Agent, Lender and Borrower without any
further documentation.

e.BORROWER AGREES AND ACKNOWLEDGES THAT THE RELEASED CLAIMS ARE NOT LIMITED TO
MATTERS THAT ARE KNOWN OR DISCLOSED TO BORROWER AND THAT THE RELEASED CLAIMS
INCLUDE ALL CLAIMS, DISPUTES, DIFFERENCES, LIABILITIES AND OBLIGATIONS THAT
BORROWER DOES NOT KNOW OR SUSPECT TO EXIST AS OF THE DATE HEREOF. BORROWER
UNDERSTANDS THAT IT IS GIVING UP ALL RIGHTS AND CLAIMS AGAINST AGENT AND LENDER
AND THE OTHER RELEASED PARTIES, KNOWN OR UNKNOWN, THAT ARE IN ANY WAY RELATED TO
THE COLLATERAL OR THE LOAN.

f.THE PARTIES SPECIFICALLY ALLOCATE THE RISK OF ANY MISTAKE IN ENTERING INTO THE
RELEASE TO THE PARTY OR PARTIES CLAIMING TO HAVE BEEN MISTAKEN.

{00084684; 3}

Second Amendment to Loan and Security Agreement

BioAmber, Inc.

4

 

--------------------------------------------------------------------------------

 

g.Borrower acknowledges having read and understood and hereby waives the
benefits of Section 1542 of the California Civil Code, which provides as follows
(and hereby waives the benefits of any similar law of the state that may be
applicable):

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

11.General. The recitals set forth above are true and correct, and are
incorporated by reference to this Amendment. This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered
(whether by facsimile, electronically or otherwise) shall be deemed an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.  The provisions of Sections 11 and 13 of the Original Agreement
shall be deemed incorporated herein by reference, mutatis mutandis.

[remainder of page intentionally left blank]




{00084684; 3}

Second Amendment to Loan and Security Agreement

BioAmber, Inc.

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.

 

LENDER:

 

Special Value Continuation Partners, LP

By Tennenbaum Capital Partners, LLC, its Investment Manager

 

By: _/s/ David Hollander___________________________

Name:  David Hollander____________________________

Title: Managing Partner____________________________

 

 

AGENT:

 

Obsidian Agency Services, Inc.

 

 

By: _/s/ David Hollander___________________________

Name: _ David Hollander __________________________

Title: _Vice President______________________________

 

 

BORROWER:

 

BioAmber Inc.

 

 

/s/ Jean-François Huc

_______________________________

Name: Jean-François Huc

Title: President and CEO

 

{00084684; 3}

Second Amendment to Loan and Security Agreement

BioAmber, Inc.

6

 